DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarantorn Bisalbutra: "Publish/Subscribe Gateway for Real-time Communication", 19 November 2012 (2012-11 -19), pages 1 -83, XP055233866, Espoo, Finland, herein Sarantorn.
Claim 1, Sarantorn discloses a method comprising: 
receiving, at a server-side network access point (sNAP) in an information-centric network (ICN) (4.3.1, Gateway), a registration request including a first fully qualified domain name (FQDN), a port, a transport protocol, and a service name of an IP server (4.3.1 it is mentioned that Gateway receives a registration request message, for the SIP domain; Fig. 2.11, a SIP request message includes a domain name (FQDN), an IP address, a port number, a transport protocol (SIP) and a service name (SIP)); 
(Pg. 36 last paragraph, GW1 publishes to registrar, port, protocol); and 
subscribing, at the sNAP, to a second CID that is based on the FQDN (Pg. 35, subscription between gateways for calls).

Claim 2, Sarantorn discloses wherein the first content identifier is a dedicated registration namespace of the ICN (Fig. 4.5, Registrar).

Claim 3, Sarantorn discloses generating, at the sNAP, a feedback message indicating a successful registration (Fig. 4.5, transmitting feedback message 200 OK, since transmitting thus generating); and outputting, from the sNAP, the feedback message (Fig. 4.5, transmitting feedback message 200 OK).

Claim 4, Sarantorn discloses wherein outputting, from the sNAP, the feedback message comprises broadcasting the feedback message (Pg. 7, second paragraph; Fig. 4.5, transmitting of 200 OK message).

Claim 5, Sarantorn discloses transmitting, from the sNAP to a client-side network access point (cNAP) in the ICN, the port, the transport protocol, and the service name (Fig. 4.11, gateway 2).

(Pg. 33 first paragraph & figure 4.10 Gateway 2).

Claim 7, Sarantorn discloses wherein the registration request further includes an IP address of the IP server (Fig. 2.11).

Claim 8, Sarantorn discloses transmitting, from the sNAP, the IP address and the FQDN to a domain name service (DNS) server associated with the ICN (Pg. 33, first paragraph)

Claim 9, Sarantorn discloses adding the FQDN, the port, the transport protocol, the service name, and the IP address of the IP server to a database of the sNAP (Pg. 36, last paragraph).

Claim 10, Sarantorn disclose receiving, at the sNAP, a deregistration request including the FQDN, the transport protocol, and the service name (Pg. 37 second paragraph, Deregistration; Fig. 4.7); verifying, at the sNAP, the deregistration request (Pg. 37 second paragraph, checking for user); deleting, at the sNAP, a database entry associated with the deregistration request (Pg. 37 second paragraph, deleting entries); and terminating an existing IP session towards the IP server (Pg. 37 second paragraph, Deregistration; Fig. 4.7).

(Pg. 52, Fig. 5.2).

Claim 16, as analyzed with respect to the limitations as discussed in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarantorn in view of US 20080016233 herein Schneider.
Claim 11, Sarantorn discloses support HTTP protocol (Pg. 76). Sarantorn may not explicitly disclose receiving, at the sNAP, a second registration request including the FQDN; checking whether the FQDN is already registered; and in response to the FQDN being already registered, transmitting, from the sNAP, a registration error response.
Schneider disclose receiving, at the sNAP, a second registration request including the FQDN (0110); checking whether the FQDN is already registered (0110, resolvable address); and in response to the FQDN being already registered, transmitting, from the sNAP, a registration error response (0110, unable to access). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarantorn to include HTTP/URL requests as taught by Schneider so as to foster better use of domain name space and enhancing how domain name space can be more extensively used (0042).

Claim 12, Sarantorn discloses support for HTTP protocol (Pg. 76). 
Sarantorn may not explicitly disclose receiving, at the sNAP via the subscription to the second content identifier, a first ICN packet encapsulating an HTTP request directed to the FQDN; and responsively transmitting, from the sNAP to the IP server, the HTTP request.
(0006); and responsively transmitting, from the sNAP to the IP server, the HTTP request (0006). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarantorn to include HTTP/URL requests as taught by Schneider so as to foster better use of domain name space and enhancing how domain name space can be more extensively used (0042).

Claim 13, Sarantorn may not explicitly disclose in response to transmitting the HTTP request to the IP server, receiving, at the sNAP, an HTTP response from the IP server; encapsulating, at the sNAP, the HTTP response in a second ICN packet; and publishing, at the sNAP, the second ICN packet to a third CID.
Schneider discloses in response to transmitting the HTTP request to the IP server, receiving, at the sNAP, an HTTP response from the IP server (0008, DNS resolver provided information to address resolution); encapsulating, at the sNAP, the HTTP response in a second ICN packet (0008, sending to another server over the network/internet, thus encapsulation); and publishing, at the sNAP, the second ICN packet to a third CID (0008, transmission to other servers for name space mappings). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarantorn to include HTTP/URL requests as taught by Schneider so as to foster better use of domain name space and enhancing how domain name space can be more extensively used (0042).


Schneider discloses receiving, at the sNAP, an update message indicating an update to an existing FQDN registration corresponding to the IP server (0125-0130, displaying registration information for keywords/domain names); updating, at the sNAP, the existing FQDN registration based on the update message (0133, updating information on keywords/domain names in search databases); transmitting, from the sNAP, an update acknowledgment message (0125-0127, ordering for registration and hyperlink to results of availability) ; and terminating a session towards the IP server (0125-0135).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 



/Mehmood B. Khan/           Primary Examiner, Art Unit 2468